Brief Summary
This is a non-final Office action addressing U.S. Application No. 16/552,604. The instant application is a continuation of reissue application 16/551,204 and the instant application is also a reissue application of U.S. Patent No. 9,860,900 to Kim et al. ("the '900 Patent"). The '900 Patent matured from U.S. Patent Application 14/846,045, filed on September 4, 2015, which was a continuation of U.S. Application No. 13/025,748 filed on February 11, 2011.
On February 12, 2021, a non-final Office action was mailed in which, among other findings, claims 33-36, 38-41, 43-46, and 48-51 were provisionally rejected on the grounds of obviousness-type double patenting in view of Ko et al. (U.S. Pub. No. 2013/0021991 “Ko”) and claims 33-52 were rejected as being either anticipated by Ko or obvious over Ko in view of Kotecha et al. (U.S. Pub. No. 2009/0046788).
On April 28, 2021, the applicant filed their response to the February 12, 2021 Office action. The response included amendments to claims 33-52 and arguments directed toward the outstanding prior art rejections.
  
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Applicant’s arguments, see pages 12-15 of the Applicant’s remarks, filed 4/28/21, with respect to the rejection(s) of claim(s) 33-52 under 35 USC 102/103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2011/0019776 to Zhang et al. and U.S. Pub. No. 2012/0176884 to Zhang et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33, 38, 43, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 17, and 25 of copending Application No. 16/551,220 in view of Zhang et al. (U.S. Pub. No. 2012/0176884 hereinafter “Zhang ‘884”). The following table is provided to aid in the double patenting analysis with differences in bold.

 
Claim 1 – 16/551,220
Claim 33 – instant application
1. A control information identification method of a terminal in a mobile communication system, comprising:
receiving, by the terminal, downlink control information including first transport block information, second transport block information, and antenna port related information;





identifying whether a codeword 0 is enabled and a codeword 1 is disabled, or both the codeword 0 and the codeword 1 are enabled based on the first transport block information and the second transport block information; and
identifying the antenna port related information according to a result of the identification.

33. A method for identifying control information of a terminal in a mobile communication system, the method comprising:
receiving, from a base station, downlink control information including first transport block information, second transport block information, and antenna port related information for a demodulation reference signal (DMRS) associated with a physical downlink shared channel, wherein the first transport block information corresponds to a first transport block and the second transport block information corresponds to a second transport block;
identifying whether the first transport block is enabled based on the first transport block information and whether the second transport block is enabled based on the second transport block information; and
identifying the antenna port related information according to a result of the identification, wherein, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.



Initially, the Examiner finds that the first and second transport blocks to be the same as the codeword 0 and codeword 1 in the reference application. As shown above, claim 1 of the ‘220 application recites the same limitations in claim 33 of the instant application. Claim 1 of the reference application does not, however recite the antenna port related information is for a DMRS associated with a physical downlink shared channel and also fails to teach for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of claim 1 of the reference application with the above teachings of Zhang ‘884. One of ordinary skill in the art at the time of applicant’s invention to would have been motivated to make such modification to support systems with 8 transmission antenna at the base station (see paragraph 78) and Zhang ‘884 teaches a DCI arrangement for a system comprising 8 transmission antenna at the base station.
A similar analysis holds for claim 43 of instant application with claim 17 of the reference application which are apparatus claims that correspond to the method claims above.

Claim 9 – 16/551,220
Claim 38 – instant application
9.  A control information transmission method of a base station in a mobile communication system, comprising:
determining, by the base station, whether a codeword 0 is enabled and a codeword 1 is disabled, or both the codeword 0 and the codeword 1 are enabled;
identifying antenna port related information according to a result of the determination;
generating downlink control information including first transport block information, second transport block, and the antenna port related information, wherein the first transport block information and the second transport block information indicate whether the codeword 0 is enabled and the codeword 1 is disabled, or both the codeword 0 and the codeword 1 are enabled ; and
transmitting the downlink control information to the terminal.

38.  A method for transmitting control information of a base station in a mobile communication system, the method comprising:
identifying whether a first transport block is enabled and a second transport block is enabled;

identifying first transport block information, second transport block information, and antenna port related information for a demodulation reference signal (DMRS) associated with a physical downlink shared channel based on the identification, wherein the first transport block information corresponds to the first transport block and the second transport block information corresponds to the second transport block; and


transmitting, to a terminal downlink control information including the first transport block information, the second transport block information, and the antenna port related information for the DMRS associated with the physical downlink shared channel;
wherein, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.



Initially, the Examiner finds that the first and second transport blocks to be the same as the codeword 0 and codeword 1 in the reference application. As shown above, claim 9 of the ‘220 application recites the essentially the same limitations in claim 38 of the instant application. Claim 9 of the reference application does not, however recite the antenna port related information is for a DMRS associated with a physical downlink shared channel and also fails to teach for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated 
	These limitations are taught by Zhang ‘884. Zhang ‘884 teaches the antenna port related information is for a DMRS associated with a physical downlink shared channel and also fails to teach for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of claim 1 of the reference application with the above teachings of Zhang ‘884. One of ordinary skill in the art at the time of applicant’s invention to would have been motivated to make such modification to support systems with 8 transmission antenna at the base station (see paragraph 78) and Zhang ‘884 teaches a DCI arrangement for a system comprising 8 transmission antenna at the base station.


These are provisional nonstatutory double patenting rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 38, 43, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (U.S. Pub. No. 2011/0019776 hereinafter “Zhang ‘776”) in view of Zhang et al. (U.S. Pub. No. 2012/0176884 hereinafter “Zhang ‘884” which claims priority to provisional application 61/430,647).


receiving, from a base station, downlink control information including first transport block information, second transport block information, and antenna port related information for a demodulation reference signal (DMRS) associated with a physical downlink shared channel, wherein the first transport block information corresponds to a first transport block and the second transport block information corresponds to a second transport block (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”);
identifying whether the first transport block is enabled based on the first transport block information and whether the second transport block is enabled based on the second transport block information (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”); and
identifying the antenna port related information according to a result of the identification (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”).
Zhang ‘776 fails to specifically teach that for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is 
Zhang ‘884 teaches, in an analogous system, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled (see table 3 at paragraph 96, note value 0 can specify port 7 in the case where one codeword is enabled and the case where two codewords are enabled. See also paragraph 65-69 of the ‘647 provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang ‘776 with the above teachings of Zhang ‘884. Zhang ‘776 suggests the teachings therein may be extended to systems with 8 transmission antenna at the base station (see paragraph 78) and Zhang ‘884 teaches a DCI arrangement for a system comprising 8 transmission antenna at the base station. 

Referring to claim 38, Zhang ‘776 teaches a method for transmitting control information of a base station (see figure 3, “eNodeB 305”) in a mobile communication system, the method comprising:
identifying whether a first transport block is enabled and a second transport block is enabled (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”);
identifying first transport block information, second transport block information, and antenna port related information for a demodulation reference signal (DMRS) associated with a physical downlink shared channel based on the identification, wherein the first transport block information corresponds to the first transport block and the second transport block information corresponds to the second transport block (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”); and
transmitting, to a terminal downlink control information including the first transport block information, the second transport block information, and the antenna port related information for the DMRS associated with the physical downlink shared channel (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”).
wherein, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.
Zhang ‘776 fails to specifically teach that for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.
Zhang ‘884 teaches, in an analogous system, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang ‘776 with the above teachings of Zhang ‘884. Zhang ‘776 suggests the teachings therein may be extended to systems with 8 transmission antenna at the base station (see paragraph 78) and Zhang ‘884 teaches a DCI arrangement for a system comprising 8 transmission antenna at the base station. Such a modification would be merely be applying a known technique of transmitting DCI in an 8 antenna system, to the system of Zhang ‘776 which suggests its use in those same systems.


a transceiver (see figure 3, items 345 and 350); and
a controller coupled with the transceiver (see figure 3, “processor 340”) and configured to:
receive, from a base station, downlink control information including first transport block information, second transport block information, and antenna port related information for a demodulation reference signal (DMRS) associated with a physical downlink shared channel, wherein the first transport block information corresponds to a first transport block and the second transport block information corresponds to a second transport block (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”),
identify whether the first transport block is enabled based on the first transport block information and whether the second transport block is enabled based on the second transport block information (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”), and
identify the antenna port related information according to a result of the identification (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”),

Zhang ‘884 teaches, in an analogous system, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled (see table 3 at paragraph 96, note value 0 can specify port 7 in the case where one codeword is enabled and the case where two codewords are enabled. See also paragraph 65-69 of the ‘647 provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang ‘776 with the above teachings of Zhang ‘884. Zhang ‘776 suggests the teachings therein may be extended to 

Referring to claim 48, Zhang ‘776 teaches a base station (see figure 3, “eNodeB 305”) for transmitting control information in a mobile communication system, the base station comprising: 
a transceiver (see figure 3, “receiver 320” and “transmitter 325”) ; and
a controller (see figure 3, “processor 315”) coupled with the transceiver and configured to:
identify whether a first transport block is enabled and a second transport block is enabled (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”), 
identify first transport block information, second transport block information and antenna port related information for a demodulation reference signal (DMRS) associated with a physical downlink shared channel based on the identification, wherein the first transport block information corresponds to the first transport block and the second transport block information corresponds to the second transport block (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”), and
transmit, to a terminal, downlink control information including the first transport block information, the second transport block information, and the antenna port related information (see figure 13B, see also paragraph 109, “An eNodeB, having a plurality of antenna ports, disables a codeword in a DCI, uses an unused NDI bit of the disabled codeword as a DMRS port index information field, and transmits the DCI (1805). A WTRU receives the DCI from the eNodeB and obtains a DMRS port index from the unused NDI bit of the disabled codeword in the received DCI (1810). The WTRU then performs a channel estimation on a first DMRS port (assigned to the WTRU) to obtain its effective channel (channel multiplied by the precoding matrix/vector used for the PDSCH of the WTRU), and performs blind detection of DMRS on a second DMRS port (that is not assigned to the WTRU), (1815). If the WTRU detects that there is transmission of DMRS on the second DMRS port, the WTRU will assume that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the second DMRS port to suppress interference from the co-scheduled MU-MIMO user(s) on the same (physical) resource blocks (1820).”).
wherein, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled.
Zhang ‘776 fails to specifically teach that for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port 
Zhang ‘884 teaches, in an analogous system, for a first value of the antenna port related information, which is not a reserved value for both cases that one transport block is enabled and two transport blocks are enabled, at least one antenna port indicated by the first value in case that the two transport blocks are enabled includes at least one antenna port indicated by the first value in case that the one transport block is enabled (see table 3 at paragraph 96, note value 0 can specify port 7 in the case where one codeword is enabled and the case where two codewords are enabled. See also paragraph 65-69 of the ‘647 provisional application.).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang ‘776 with the above teachings of Zhang ‘884. Zhang ‘776 suggests the teachings therein may be extended to systems with 8 transmission antenna at the base station (see paragraph 78) and Zhang ‘884 teaches a DCI arrangement for a system comprising 8 transmission antenna at the base station. Such a modification would be merely be applying a known technique of transmitting DCI in an 8 antenna system, to the .

Claims 34-36, 39-41, 44-46, and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang ‘776 in view of Zhang ‘884 as applied to claims 33, 38, 43, and 48 above and further in view of Hu et al. (U.S. Pub. 2011/0170562 hereinafter “Hu”).

Referring to claim 34, the combination of Zhang ‘776 and Zhang ‘884 teaches the method of claim 33, as shown above, and Zhang ‘884 further teaches the antenna port related information is associated with a rank pattern (see paragraph 170, “Alternatively, DM-RS ports with a predefined pattern may be used among transmission points to save DL control signaling overhead. The predefined DM-RS ports pattern may be specified or established between transmission points over X2 interface when a CoMP cooperation set is formed and/or configured or reconfigured.” See also paragraph 118 of the ‘647 provisional application), and further teaches the system may employ different radio technologies including CDMA (see paragraph 27, “For example, the communications systems 100 may employ one or 
The combination of Zhang ‘776 and Zhang ‘884 fails to specifically teach the pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing (CDM) of DMRSs.
Hu teaches, in an analogous system, transmitted antenna port information associated with a rank pattern and the rank pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing of DMRSs (see figure 3 and paragraphs 11 and paragraph 36, “In this patter [sic], the DM-RS overhead of 16 REs per layer is used, which is a bit higher than 12 REs for normal CP (see FIG. 3). 16 REs per layer is selected for making a best tradeoff between channel estimation/detection performance and overhead. This may solve the problem that channel estimation accuracy is degraded because of highly frequency selective fading.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the 

Referring to claim 35, the combination of Zhang ‘776, Zhang ‘884, and Hu teaches the method of claim 34 (as shown above) and Hu further teaches up to 4 DMRSs are CDMed on one RE set (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have been motivated to make such modification in order to improve detection performance in channels experiencing more frequency selectivity (for example, Vehicular B channel)(See paragraph 8).

Referring to claim 36, the combination of Zhang ‘776, Zhang ‘884, and Hu teaches the method of claim 35 (as shown above), and Zhang ‘776 further teaches at least a part of the DMRSs are “if the WTRU detects that there is transmission of a DMRS on the DMRS port not assigned to it, the WTRU may regard that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the other DMRS port to suppress interference from co-scheduled MU-MIMO user(s) on the same (physical) resource blocks.”).

Referring to claim 39, the combination of Zhang ‘776 and Zhang ‘884 teaches the method of claim 38 (as shown above) and Zhang ‘884 further teaches the antenna port related information is associated with a rank pattern (see paragraph 170, “Alternatively, DM-RS ports with a predefined pattern may be used among transmission points to save DL control signaling overhead. The predefined DM-RS ports pattern may be specified or established between transmission points over X2 interface when a CoMP cooperation set is formed and/or configured or reconfigured.” See also paragraph 115 of the ‘647 provisional application), and further teaches the system may employ different radio technologies including CDMA (see paragraph 27, “For example, the communications systems 100 may employ one or more channel access methods, such as code division multiple access (CDMA), time division multiple access (TDMA), frequency 
The combination of Zhang ‘776 and Zhang ‘884 fails to specifically teach the pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing (CDM) of DMRSs.
Hu teaches, in an analogous system, transmitted antenna port information associated with a rank pattern and the rank pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing of DMRSs (see figure 3 and paragraphs 11 and paragraph 36, “In this patter [sic], the DM-RS overhead of 16 REs per layer is used, which is a bit higher than 12 REs for normal CP (see FIG. 3). 16 REs per layer is selected for making a best tradeoff between channel estimation/detection performance and overhead. This may solve the problem that channel estimation accuracy is degraded because of highly frequency selective fading.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have 

Referring to claim 40, the combination of Zhang ‘776, Zhu ‘884, and Hu teaches the method of claim 39 (as shown above) and Hu further teaches up to 4 DMRSs are CDMed on one RE set (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have been motivated to make such modification in order to improve detection performance in channels experiencing more frequency selectivity (for example, Vehicular B channel)(See paragraph 8).

Referring to claim 41, the combination of Zhang ‘776 and Zhang ‘884 teaches the method of claim 40 (as shown above), and Zhang ‘776 further teaches at least a part of the DMRSs are not allocated for the terminal (see paragraph 102, “if the WTRU detects that there is transmission of a DMRS on the DMRS port not assigned to it, the WTRU may regard that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the other DMRS port to suppress interference from co-scheduled MU-MIMO user(s) on the same (physical) resource blocks.”).

Referring to claim 44, the combination of Zhang ‘776 and Zhang ‘884 teaches the terminal of claim 43 (as shown above), and Zhang ‘884 further teaches the antenna port related information is associated with a rank pattern (see paragraph 170, “Alternatively, DM-RS ports with a predefined pattern may be used among transmission points to save DL control signaling overhead. The predefined DM-RS ports pattern may be specified or established between transmission points over X2 interface when a CoMP cooperation set is formed and/or configured or reconfigured.” See also paragraph 115 of the ‘647 provisional application.), and further teaches the system may employ different radio technologies including CDMA (see paragraph 27, “For example, the communications systems 100 may employ one or more channel access methods, such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA), orthogonal FDMA 
The combination of Zhang ‘776 and Zhang ‘884 fails to specifically teach the pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing (CDM) of DMRSs.
Hu teaches, in an analogous system, transmitted antenna port information associated with a rank pattern and the rank pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing of DMRSs (see figure 3 and paragraphs 11 and paragraph 36, “In this patter [sic], the DM-RS overhead of 16 REs per layer is used, which is a bit higher than 12 REs for normal CP (see FIG. 3). 16 REs per layer is selected for making a best tradeoff between channel estimation/detection performance and overhead. This may solve the problem that channel estimation accuracy is degraded because of highly frequency selective fading.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have been motivated to make such modification in order to improve 

Referring to claim 45, the combination of Zhang ‘776 and Zhang ‘884 teaches the terminal of claim 44 (as shown above) and Hu further teaches up to 4 DMRSs are CDMed on one RE set (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have been motivated to make such modification in order to improve detection performance in channels experiencing more frequency selectivity (for example, Vehicular B channel)(See paragraph 8).

Referring to claim 46, the combination of Zhang ‘776, Zhang ‘884, and Hu teaches the terminal of claim 43 (as shown above), and Zhang ‘776 further teaches at least a part of the DMRSs are not allocated for the terminal (see paragraph 102, “if the WTRU detects that there is transmission of a DMRS on the DMRS port not assigned to it, the WTRU may regard that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the other DMRS port to suppress interference from co-scheduled MU-MIMO user(s) on the same (physical) resource blocks.”).

Referring to claim 49, the combination of Zhang ‘776 and Zhang ‘884 teaches the base station of claim 48 (as shown above)  and Zhang ‘884 further teaches the antenna port related information is associated with a rank pattern (see paragraph 170, “Alternatively, DM-RS ports with a predefined pattern may be used among transmission points to save DL control signaling overhead. The predefined DM-RS ports pattern may be specified or established between transmission points over X2 interface when a CoMP cooperation set is formed and/or configured or reconfigured.”), and further teaches the system may employ different radio technologies including CDMA (see paragraph 27, “For example, the communications systems 100 may employ one or more channel access methods, such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA), orthogonal FDMA (OFDMA), single-carrier FDMA (SC-FDMA), and the like.”).

Hu teaches, in an analogous system, transmitted antenna port information associated with a rank pattern and the rank pattern is information for a number of resource elements (REs) configured to be used for a code division multiplexing of DMRSs (see figure 3 and paragraphs 11 and paragraph 36, “In this patter [sic], the DM-RS overhead of 16 REs per layer is used, which is a bit higher than 12 REs for normal CP (see FIG. 3). 16 REs per layer is selected for making a best tradeoff between channel estimation/detection performance and overhead. This may solve the problem that channel estimation accuracy is degraded because of highly frequency selective fading.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have been motivated to make such modification in order to improve detection performance in channels experiencing more frequency selectivity (for example, Vehicular B channel)(See paragraph 8).

Referring to claim 50, the combination of Zhang ‘776, Zhang ‘884, and Hu teaches the base station of claim 49 (as shown above), and Hu further teaches up to 4 DMRSs are CDMed on one RE set (see figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Zhang ‘776 and Zhang ‘884 with the above teachings of Hu. One of ordinary skill in the art would have been motivated to make such modification in order to improve detection performance in channels experiencing more frequency selectivity (for example, Vehicular B channel)(See paragraph 8).

Referring to claim 51, the combination of Zhang ‘776, Zhang ‘884, and Hu teaches the base station of claim 50 (as shown above) and Zhang ‘776 further teaches wherein at least a part of the DMRSs on the one RE set is not allocated for the terminal (see paragraph 102, “if the WTRU detects that there is transmission of a DMRS on the DMRS port not assigned to it, the WTRU may regard that it is operating in MU-MIMO, and use the blindly detected effective channel(s) on the other DMRS port to suppress interference from co-scheduled MU-MIMO user(s) on the same (physical) resource blocks.”).

Claims 37, 42, 47, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang ‘776” in view of Zhang ‘884 as applied to claims 33, 38, 43, and 48 above and further in view of Kotecha (U.S. Pub. 2009/0046788).

Referring to claim 37, the combination of Zhang ‘776 and Zhang ‘884 teaches the method of claim 33 (as shown above), however the combination fails to teach the DMRS associated with an antenna port indicated by the antenna port related information is identified based on a sequence index 0 or 1 indicated by the downlink control information.
Kotecha teaches, in an analogous system, identifying antenna port related information based on a sequence index indicated by the downlink control information (see paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Ko with the above teachings Kotecha. One of ordinary skill in the art would have been motivated to make 

Referring to claim 42, the combination of Zhang ‘776 and Zhang ‘884 teaches the method of claim 38 (as shown above), however the combination fails to teach the DMRS associated with an antenna port indicated by the antenna port related information is identified based on a sequence index 0 or 1 indicated by the downlink control information.
Kotecha teaches, in an analogous system, identifying antenna port related information based on a sequence index indicated by the downlink control information (see paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Ko with the above teachings Kotecha. One of ordinary skill in the art would have been motivated to make such modification because Kotecha suggests the number of bits required to send the information can be reduced thus also reducing overall transmission overhead.

Referring to claim 47, the combination of Zhang ‘776 and Zhang ‘884 teaches the terminal of claim 43 (as shown above), however the combination fails to teach the DMRS associated with an antenna port indicated by the antenna port related information is identified based on a sequence index 0 or 1 indicated by the downlink control information.
Kotecha teaches, in an analogous system, identifying antenna port related information based on a sequence index indicated by the downlink control information (see paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Ko with the above teachings Kotecha. One of ordinary skill in the art would have been motivated to make such modification because Kotecha suggests the number of bits required to send the information can be reduced thus also reducing overall transmission overhead.

Referring to claim 52, the combination of Zhang ‘776 and Zhang ‘884 teaches the base station of claim 48 (as shown above), however the combination fails to teach the DMRS 
Kotecha teaches, in an analogous system, identifying antenna port related information based on a sequence index indicated by the downlink control information (see paragraph 36).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Ko with the above teachings Kotecha. One of ordinary skill in the art would have been motivated to make such modification because Kotecha suggests the number of bits required to send the information can be reduced thus also reducing overall transmission overhead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         /M.F/Supervisory Patent Examiner, Art Unit 3992